t c no united_states tax_court schmidt baking company inc petitioner v commissioner of internal revenue respondent docket no filed date p funded its vacation and severance_pay obligations to its employees for by purchasing an irrevocable letter_of_credit on date the letter_of_credit constituted a transfer of an interest in substantially_vested property includable in income of the employees as of that date under sec_83 i r c p an accrual basis taxpayer deducted the amount of the letter_of_credit on its return on the basis that it paid the vacation pay within months of the close of its taxable_year and was therefore entitled to the claimed deduction under sec_83 i r c and sec_1_83-6 income_tax regs r disallowed the deduction on the ground that the letter_of_credit did not constitute payment to the employees within the month period with the result that sec_404 i r c and sec_1_404_b_-1t temp income_tax regs fed reg date applied and the deduction was not allowable to p for its taxable_year held the letter_of_credit constituted payment on date so that sec_404 i r c does not apply and the deduction for vacation and severance_pay is an allowable deduction for p's taxable_year under sec_83 i r c and sec_1_83-6 income_tax regs theodore w hirsh andrea r macintosh and frances m angelos for petitioners clare j brooks for respondent opinion tannenwald judge respondent determined the following deficiencies in petitioner's federal income taxes taxable_year ended date date date deficiency dollar_figure dollar_figure dollar_figure dollar_figure after concessions the sole issue for decision is whether petitioner may deduct for its tax_year amounts for vacation and severance_pay which accrued in that year were funded within months of the end of that year ie date by means of an irrevocable letter_of_credit and were includable in the income of the employees as of that date background this case was submitted fully stipulated under rule the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference and found accordingly petitioner an accrual basis taxpayer is a corporation with over big_number employees that at the time of the filing of the petition had its principal_place_of_business in baltimore maryland it filed timely federal_income_tax returns for the years at issue with the internal_revenue_service center philadelphia pennsylvania petitioner had in place a vacation plan whereby vacation earned in the first year could only be taken between january 1st and december 31st of the following year terminated employees could get cash for their unused vacation pay with proper notice to petitioner petitioner also had a plan of severance_pay in the event employees were laid off on date petitioner purchased an irrevocable standby_letter_of_credit in the amount of dollar_figure representing accrued liabilities of dollar_figure for vacation pay and dollar_figure for severance_pay petitioner's employees were designated as the beneficiaries with each employee and the amount of the accrued_benefit to which he or she was entitled separately unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure listed the letter_of_credit was secured_by petitioner's general assets and its employees were named as sole beneficiaries thereunder under this arrangement if petitioner failed to pay secured vacation benefits they would be paid_by the issuer of the letter_of_credit upon the request of the employees' agent petitioner's chief financial officer under applicable bankruptcy law petitioner's general creditors had no right with respect to payments under the letter_of_credit the parties have stipulated that the letter_of_credit represented a transfer of substantially_vested interests in property to the employees for purposes of sec_83 and that the fair_market_value of the interests was includable in the employees' gross incomes for as of the date the interests were transferred on its return timely filed for the taxable_year ending date petitioner deducted all liabilities for vacation and severance_pay accrued during that year that were listed in the letter_of_credit in the amount of dollar_figure by way of a net_operating_loss_carryback petitioner also claimed a although we recognize that this stipulation represents a conclusion of law that may not be binding upon us we have found no reason not to utilize it as an element of decision see 90_tc_200 n barnette v commissioner tcmemo_1992_595 affd without published opinion 41_f3d_667 11th cir deduction arising from this payment in the taxable_year respondent determined that the deduction and hence the carryback to was not allowable discussion resolution of the question before us involves an analysis of several interrelated statutory and regulatory provisions which can only be described as a semantical exercise worthy of judge learned hand's famous commentary on the complexity of the internal_revenue_code a commentary which has acquired added significance in the years since it was first articulated as a consequence we set forth that analysis in order to bring into focus the precise question that we must decide namely whether the amounts of the accrued vacation and severance_pay were paid when the letter_of_credit was purchased on date statutory framework the parties have stipulated that the purchase of the irrevocable letter_of_credit was a transfer under sec_83 resulting in includability of the value of the interest transferred in the income of the employees as of the date of t he words of such an act as the income_tax merely dance before my eyes in a meaningless procession cross-reference to cross-reference exception upon exception at times i cannot help recalling a saying of william james about certain passages of hegel that they were no doubt written with a passion of rationality but that one cannot help wondering whether to the reader they have any significance save that the words are strung together with syntactical correctness hand thomas walter swan yale l j transfer ie date petitioner claims the deduction at issue based on sec_83 h and sec_1_83-6 income_tax regs sec_83 allows a deduction in the year the amount of a transfer is included in the employees' income sec_1_83-6 first sentence income_tax regs allows an accrual basis employer an earlier deduction in accordance with his method_of_accounting where there has been a transfer of substantially_vested assets to the employee sec_83 provides h deduction by employer --in the case of a transfer of property to which this section applies or a cancellation of a restriction described in subsection d there shall be allowed as a deduction under sec_162 to the person for whom were performed the services in connection with which such property was transferred an amount equal to the amount included under subsection a b or d in the gross_income of the person who performed such services such deduction shall be allowed for the taxable_year of such person in which or with which ends the taxable_year in which such amount is included in the gross_income of the person who performed such services sec_1_83-6 income_tax regs provides in pertinent part exceptions where property is substantially_vested upon transfer the deduction shall be allowed to such person in accordance with his method_of_accounting in conformity with sec_446 and sec_461 in the case of a transfer to an employee_benefit_plan described in sec_1_162-10 or other transfers not applicable in this case sec_83 and this section do not apply however should another section require that petitioner not use its usual method_of_accounting sec_1_461-1 income_tax regs provides that the sec_461 rules will defer to that other provision sec_1_83-6 second sentence income_tax regs provides that sec_83 and the regulations thereunder do not apply to a transfer to an employee_benefit_plan described in sec_1_162-10 sec_1_162-10 income_tax regs provides that as a general_rule a taxpayer may deduct vacation pay and severance_pay under that section however deductions for amounts used to provide benefits under a deferred_compensation plan of the type referred to in sec_404 shall be governed by the provisions of sec_404 and the regulations issued thereunder sec_1_162-10 third and fourth sentences income_tax regs sec_1_162-10 income_tax regs provides certain employee_benefits a in general amounts paid_or_accrued by a taxpayer on account of injuries received by employees and lump-sum amounts paid_or_accrued as compensation_for injuries are proper deductions as ordinary and necessary expenses such deductions are limited to the amount not_compensated_for_by_insurance_or_otherwise amounts paid_or_accrued within the taxable_year for dismissal wages unemployment benefits guaranteed annual wages vacations or a sickness accident hospitalization medical expense recreational welfare or similar benefit plan are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business however except as provided in paragraph b of this section not applicable herein such amounts shall not be deductible under sec_162 if under any circumstances they may be used to provide benefits under a stock bonus pension annuity profit-sharing or other deferred_compensation plan of the type referred to in sec_404 in such an event the extent to which these amounts are deductible from gross_income shall be governed by the provisions of sec_404 and the regulations issued thereunder emphasis added sec_404 covers deductions in respect of contributions to pension trusts employees' annuities stock bonus and profit- sharing trusts foreign trusts and other plans deferring the receipt of compensation sec_404 deals with deductions in respect of other plans specifically including deductions for vacation pay which is treated as deferred_compensation sec_404 provides that any method or arrangement that has the effect of a plan deferring the receipt of compensation or other_benefits for employees will be treated as a deferred_compensation plan sec_1_404_b_-1t a-2 temporary8 income_tax regs fed reg date provides a for purposes of sec_404 b and d a plan or method or arrangement defers the receipt of compensation or benefits to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating sec_404 provides other plans --if the plan is not one included in paragraph or in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee for purposes of this section any vacation pay which is treated as deferred_compensation shall be deductible for the taxable_year of the employer in which paid to the employee temporary regulations are accorded the same weight as final regulations truck equipment corp v commissioner t c l41 89_tc_357 affd 883_f2d_1350 7th cir the right to such compensation or benefits are performed the determination of whether a plan or method or arrangement defers the receipts of compensation or benefits is made separately with respect to each employee and each amount of compensation or benefit b a plan or method or arrangement shall be presumed to be one deferring the receipt of compensation_for more than a brief period of time after the end of an employer's taxable_year to the extent that compensation is received after the 15th day of the 3rd calendar month after the end of the employer's taxable_year in which the related_services are rendered the month period c a plan or method or arrangement shall not be considered as deferring the receipt of compensation or benefits for more than a brief period of time after the end of the employer's taxable_year to the extent that compensation or benefits are received by the employee on or before the end of the applicable month period emphasis added to summarize our complicated march through the code and regulations sec_1_83-6 income_tax regs implementing sec_83 refers us to sec_1_162-10 income_tax regs which refers us to sec_404 which refers us to sec_404 and as implemented by sec_1_404_b_-1t temporary income_tax regs fed reg date which contains the test that we must apply sec_1_404_b_-1t temporary income_tax regs provides that if the benefits were received within the month period the amounts would not be deferred_compensation they two and months is often used interchangeably with days continued would not be paid pursuant to plans under sec_404 they would not be described in sec_404 and thus sec_1_162-10 income_tax regs would not apply and petitioner would be entitled to its deduction under sec_83 and sec_1_83-6 income_tax regs according to the regulations if the benefits in question were not received within the month period it is presumed that the amounts would be deferred_compensation they would be paid pursuant to plans under sec_404 they would be described in sec_404 and then sec_1_162-10 income_tax regs would apply sending us back to sec_404 for the deductibility of the amounts the parties have stipulated that the amounts specified in the letter_of_credit were includable in the employees' gross_income under sec_83 as of the date of transfer petitioner maintains that since the amounts were vested funded and includable within the month period they must have been received within that period for purposes of sec_1 b - 1t temporary income_tax regs respondent contends that mere includability in income is not enough that received requires that the employee must have been able to put the amount included in his pocket for the month window under the continued for an illuminating discussion of the correlation between months and days see 143_f2d_286 2d cir affg 1_tc_932 regulations to apply thus we must decide whether includability of income is sufficiently equivalent to the receipt of income to satisfy the month rule an inextricable element in arriving at this decision is whether petitioner paid the benefits within the month period since the statutory provision ie sec_404 speaks in terms of payment in respect of vacation pay and as will subsequently appear see infra pp the legislative_history reveals that congress considered that payment provided the foundation for the application of the month rule indeed this emphasis on payment ie paid may account for respondent's in the pocket interpretation of the word received in the temporary regulations for it is clear that if the employees could put the vacation pay in their pockets it must have been paid to them sec_404 first sentence allows a deduction in respect of deferred_compensation plans generally when an item is includible in the gross_income of employees emphasis added as does sec_1_404_a_-12 income_tax regs similarly sec_83 allows a deduction when an item is included in the employee's income furthermore sec_1 h -4t temporary income_tax regs fed reg date indicates that includability is the test of receipt for section dollar_figure in sec_1 h -4t q a-1 temporary income_tax regs fed reg provides q-1 what is the relationship between the economic continued this frame of reference it is at least arguable that includability in income and receipt are matching elements with the result that since the amounts represented by the letter_of_credit were includable in the income of the employees as of date they were received by the employees on that date and the window provided by the month rule_of sec_1_404_b_-1t has been satisfied such a conclusion would be based upon the proposition that the word received in the regulations standing as it does without any qualifying adjective such as actually means nothing more than received for income_tax purposes however we find it necessary to go beyond this simple analysis because the governing statutory provision sec_404 speaks in terms of payment as well as includability in income before proceeding to discuss the implications of this statutory thrust there are several tangential elements which should be noted first the month rule is not specifically continued performance requirements of sec_461 and sec_404 and sec_419 a-1 in the case of a contribution or compensation subject_to sec_404 or sec_419 pursuant to the authority under sec_461 economic_performance occurs i in the case of a plan subject_to sec_404 either as the contribution is made under the plan or if sec_404 is applicable as an amount attributable to such contribution is includible in the gross_income of an employee emphasis added see discussion of sec_1 h -4t which mirrors this explanation in revrul_88_68 1988_2_cb_117 set forth in a statutory provision dealing with deferred_compensation arrangements but is a creature of regulations and recognition in legislative_history see 97_f3d_1435 fed cir 98_tc_141 second we recognize that it does not necessarily follow that funds have been paid because they have been constructively received for income_tax purposes see 63_tc_11 third the decided cases are less than models of clarity in delineating distinctions in meaning among included received and paid a view reflected in the opinion of the court_of_appeals for the ninth circuit in 42_f3d_537 9th cir affg 95_tc_415 the ninth circuit noted that for nonqualified plans the employer is ordinarily allowed no deduction for contribution payments or benefits until they are taxed to the employee which it equated with a denial of the employer's deduction until the deferred_amount is included in the employee's income meaning in its view that current law defers the deduction until the year of payment the court concluded that an employer cannot take tax deductions for payments to its employees until the dca participants include those payments in their taxable income--that is until the employees actually receive the compensation promised to them albertson's inc v commissioner f 3d pincite citations omitted and emphasis added against the foregoing background we turn to an analysis of whether there was not only includability in income but also payment as of date if these two elements are found to be present we think there need be no further consideration of the word received in the regulations because the combination of includability and payment must necessarily be equated with received to better understand our analysis we repeat the text of sec_404 other plans --if the plan is not one included in paragraph or in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee for purposes of this section any vacation pay which is treated as deferred_compensation shall be deductible for the taxable_year of the employer in which paid to the employee clearly sec_404 on its face provides no clear guidance to the question before us since it speaks first sentence in terms of includable in income in respect of deferred_compensation other than vacation pay and in terms of paid in respect of vacation pay second sentence under these circumstances we find it appropriate indeed mandated that we look to the legislative_history particularly since that history articulates the month rule which is our main concern see 107_tc_116 particularly pincite furthermore the use of legislative_history in this case is particularly appropriate where neither party questions the validity of the month rule but merely its application prior to sec_404 contained only the first sentence the rules governing vacation pay were contained in sec_463 which provided for a deduction based on the establishment of a reserve in when the omnibus budget reconciliation act of publaw_100_203 101_stat_1330 was being considered both the house and senate proposed to repeal sec_463 and make no change in sec_404 as it then stood in so doing the house ways_and_means_committee and the senate_finance_committee discussed the proposed action in the following identical language reserve for accrued vacation pay sec of the bill and sec_463 of the code present law under present law an accrual-method taxpayer generally is permitted a deduction in the taxable_year in which all the events have occurred that determine the fact of a liability and the amount thereof can be determined with reasonable accuracy the all-events test in determining whether an amount has been incurred with respect to any item during the taxable_year all events that establish liability for such amount are not treated as having occurred any earlier than the time economic_performance occurs sec_461 with respect to a liability that arises as a result of another person's providing services to the taxpayer such as the liability to provide vacation pay in exchange for service by an employee economic_performance generally occurs when such other person provides the services in order to ensure the proper matching of income and deductions in the case of deferred benefits such as vacation pay earned in the current taxable_year but paid in a subsequent year for employees an employer_generally is entitled to claim a deduction in the taxable_year of the employer in which ends the taxable_year of the employee in which the benefit is includible in gross_income sec_404 this rule applies to deferred benefits without regard to the economic_performance rules consequently an employer is entitled to a deduction for vacation pay in the taxable_year of the employer in which ends the earlier of the taxable_year of the employee for which the vacation pay vests if the vacation pay plan is funded by the employer or is paid an exception to this rule applies to amounts that are paid within months after the close of the taxable_year of the employer in which the vacation pay is earned such amounts are not subject_to the deduction timing rules applicable to deferred benefits but are subject_to the general rules under which an employer is entitled to a deduction when performance occurs ie when the services of the employee for which vacation pay is earned are performed because amounts paid within months after the close of the employer's taxable_year generally will qualify for the exception to the economic_performance requirements such amounts generally will be deductible for the preceding_taxable_year the year in which the vacation pay is earned even though the employee does not include the benefit in income in the preceding_taxable_year reasons for change the special rules under present law relating to the reserve for accrued vacation pay create a disparity in tax treatment between accrued vacation pay and other deferred benefits the committee believes that the timing of deductions for vacation pay should not be more favorable than the timing of deductions for other deferred benefits explanation of provision the special rule that permits taxpayers a deduction for additions to a reserve for vacation pay would be repealed accordingly under the bill deductions for vacation pay would be allowed in any taxable_year for amounts paid or funded amounts that vest during the year or within months after the end of the year h rept pincite2 s print pincite emphasis added respondent argues that a proper reading of the foregoing language indicates that the committees intended to draw a distinction between situations where the vacation pay was vested and funded and where it is paid we disagree given a reading of the entire expression of the committees' viewpoint we think they intended to equate rather than separate funding and vesting and payment in this connection we also are of the view that the broad language of the reports particularly the reference to deferred benefits with vacation pay is simply an example which indicates that the committees intended the month rule to apply to deferred benefits such as severance_pay which is involved herein along with vacation pay respondent further seeks to buttress her position by pointing to the second sentence of sec_404 see supra note which was added by the conference committee with the following explanation the conference agreement follows the senate amendment with modifications the conference agreement provides that vacation pay earned during any taxable_year but not paid to employees on or before the date that is months after the end of the taxable_year is deductible for the taxable_year of the employer in which it is paid to employees this provision is an almost identical language was contained in the committee reports when changes in the then existing reserve provision were made in h rept 1986_3_cb_641 s rept 1986_3_cb_674 exception to the general_rule for deferred_compensation and deferred benefits pursuant to which an employer is allowed a deduction for the taxable_year of the employer in which ends the taxable_year of the employee in which the compensation or benefit is includible in gross_income h conf rept 1987_3_cb_193 emphasis added respondent argues that this change coupled with the absence of any reference to funded and vested amounts shows that the conference committee and hence the congress which enacted the added sentence intended to exclude such amounts from payment and permit only actual cash in pocket to be considered as having been paid again we disagree a careful reading of the conference committee report shows that the committee was making a change only in the timing of the deduction in respect of vacation pay in contrast to the timing of other deferred_compensation payments and then only in the context of clear recognition that its change applied only to payments after the month period having found our way through the statutory briarpatch of sec_83 sec_162 and sec_404 and the regulations thereunder it is obvious that the disposition of this case turns on a single straightforward question namely whether petitioner paid the vacation and severance_pay within the month period viewing the totality of the statutory and regulatory provisions and the pertinent legislative_history in their entirety we think that petitioner did so by means of an irrevocable parting of funds through the creation of the letter_of_credit with the separately designated employee-beneficiaries which was not subject_to the claims of petitioner's creditors and which constituted amounts includable in the income of such employee- beneficiaries as of date as a consequence and in accordance with sec_1_404_b_-1t temporary income_tax regs neither the vacation nor the severance_pay constituted a deferred_compensation plan to which sec_404 applies this being the case sec_83 and sec_1_83-6 income_tax regs apply and petitioner is entitled to deduct the amounts in question in accordance with its normal accrual_method of accounting ie for its fiscal_year ending date in order to take into account concessions by petitioner on other issues decision will be entered under rule
